Exhibit 10.1 VITACOST.COM, INC. 2 RESTRICTED STOCK UNIT AGREEMENT Unless otherwise defined herein, the terms defined in the Vitacost.com, Inc. 2011 Incentive Compensation Plan (the “Plan”) will have the same defined meanings in this Restricted Stock Unit Agreement (the “Award Agreement”), which includes the Notice of Restricted Stock Unit Grant (the “Notice of Grant”) and Terms and Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A . NOTICE OF RESTRICTED STOCK UNIT GRANT Participant Name: Address: Participant has been granted the right to receive an Award of Restricted Stock Units, subject to the terms and conditions of the Plan and this Award Agreement, as follows: Grant Number Date of Grant Vesting Commencement Date Number of Restricted Stock Units Vesting Schedule : Subject to any acceleration provisions contained in the Plan or set forth below, the Restricted Stock Units will vest in accordance with the following schedule: [ One hundred percent (100%) of the Restricted Stock Units will vest (i) upon the one year anniversary of the Vesting Commencement Date, subject to Participant continuing to be a Service Provider through each such date, or, if either of the following events occurs prior to such date, upon (ii) the involuntary termination of Participant’s status as a Service Provider other than for Cause, including as a result of Participant’s death or Disability, or (iii) the closing of a Change in Control of the Company, provided the Participant remains a Service Provider as of the date of the Change in Control.] For purposes of this Agreement, “Cause” means: [(i) Participant engages in willful and serious misconduct (including, but not limited to, an act of fraud or embezzlement) that has caused or is reasonably expected to result in material injury to the Company; (ii) Participant is convicted of or enters a plea of guilty or nolo contendere to (A) a crime that materially adversely affects his or her ability to perform his or her duties on behalf of the Company, or (B) to a felony; (iii) Participant engages in alcohol or substance abuse which adversely affects his or her ability to perform his duties; or (iv) Participant willfully breaches his or her obligations under any agreement between Participant and the Company, and such willful breach is not remedied within forty five (45) after written notice from the Chairman of the Company’s Board of Directors, which written notice shall state that failure to remedy such conduct may result in an involuntary termination for Cause.] RSU Agreement (2013 Bonus Awards) In the event Participant ceases to be a Service Provider for any or no reason before Participant vests in the Restricted Stock Units, the Restricted Stock Units and Participant’s right to acquire any Shares hereunder will immediately terminate. By Participant’s signature and the signature of the representative of Vitacost.com, Inc. (the “Company”) below, Participant and the Company agree that this Award of Restricted Stock Units is granted under and governed by the terms and conditions of the Plan and this Award Agreement, including the Terms and Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A , all of which are made a part of this document. Participant has reviewed the Plan and this Award Agreement in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Award Agreement and fully understands all provisions of the Plan and Award Agreement. Participant hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Administrator upon any questions relating to the Plan and Award Agreement. Participant further agrees to notify the Company upon any change in the residence address indicated below. PARTICIPANT: VITACOST.com, Inc. Signature By Print Name Title Residence Address : -2- EXHIBIT A TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT 1.
